DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
This office action is in response to amendments filed on September 13, 2021.
Claim 1, 5, 7, and 9 are currently amended.
Claims 3-4 and 14-20 are currently canceled.
Claims 21-29 are newly added.
Claims 1-2, 5-13, and 21-29 are pending and are allowed.

Reason for Allowance
	Claims 1-2, 5-13, and 21-29 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
Prior art reference Schroeck et al. (Publication US 2013/0035811) discloses a system that includes first and second control modules, an energy management module, and an arbitration module.  The first and second control modules are on-board first and second powered vehicles coupled by at least a third vehicle in a vehicle consist.  The first control module forms control signals to coordinate tractive efforts provided by the vehicle consist.  The energy management module is on-board the second powered vehicle and is communicatively coupled with the second control module.  The energy management module forms control signals that are transmitted by the second control module to control the tractive efforts provided by the first powered vehicle and the second powered vehicle based on a trip profile associated with a trip of the vehicle consist.  The arbitration module is communicatively 

The prior art of record fail to teach or fairly suggest:
As per claim 1 the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A system comprising:
… wherein the one or more processors are operably coupled to an input device onboard the lead vehicle and the one or more processors are configured to control the communication device to communicate the wireless linking message responsive to detecting a single instance of an operator actuating the input device,
wherein, in response to the single instance of the operator actuating the input device, the one or more processors are configured to control the communication device to communicate a vehicle information request message to the PTC system prior to communicating the wireless linking message, and
wherein the PTDC system is configured to communicate the list of the one or more vehicle identifiers to the one or more processors in response to receiving the vehicle information request message, and the communication device communicates the wireless linking message after the one or more processors receive the list.

As per claim 21 the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A system comprising:
…wherein the PTC system is configured to receive the list of the one or more vehicle identifiers within a PTC status message communicated from an off-board signaling system, the off-board signaling system located proximate to a route on which the vehicle system is disposed.

As per claim 26 the closest prior art of record taken either individually or in combination with the other prior art of record fails to teach or suggest:
A system comprising:
…wherein the PTC system includes one or more sensors configured to determine one or more of an orientation parameter of the first remote vehicle in the vehicle system or a location parameter of the first remote vehicle, the PTC system is also configured to communicate the one or more of the orientation parameter or the location parameter of the first remote vehicle to the one or more processors prior to the communication device establishing the communication link between the lead vehicle and the first remote vehicle.

Claims 2, 5-7, and 9-13 depend from claim 1, claim 8 depends from claim 7, claims 22 and 23 depend from claim 21, claims 24 and 25 depend from claim 23, claims 27-29 depend from claim 26 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666